UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7744



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN MAURICE MCNEIL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-93-256)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Maurice McNeil, Appellant Pro Se. Lisa Blue Boggs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Maurice McNeil filed an untimely notice of appeal of the

district court’s order denying his motion to amend the Presentence

Investigation Report entered in 1994 as part of his criminal case.

We dismiss for lack of jurisdiction.    The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are “mandatory and jurisdictional.”    Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court entered its order on July 30, 1998; Ap-

pellant's notice of appeal was filed on November 24, 1998.     Rule

4(b)(1)(A)(i) of the Federal Rules of Appellate Procedure requires

that a notice of appeal be filed within ten days of the order being

appealed.    The district court may, with or without motion, extend

the time for filing a notice of appeal for thirty additional days

upon a showing of excusable neglect or good cause.     The district

court may not otherwise extend the time for filing a notice of

appeal.     See Ali v. Lyles, 769 F.2d 204, 205 (4th Cir. 1985);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).   Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant’s appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal




                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3